Citation Nr: 1736969	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-24 154	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with moderate lumbosacral strain prior to August 28, 2013, and in excess of 40 percent thereafter.

2.  Entitlement to an increased rating in excess of 10 percent for limitation of right knee extension.

3.  Entitlement to a compensable rating for limitation of left knee extension.

4.  Entitlement to an increased rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

5.  Entitlement to an increased rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 7, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In an August 2016 statement, the Veteran and his representative stated that the Veteran was satisfied with VA's July 2016 rating decision and "is withdrawing all pending appeals."  See August 2016 statement.  In an August 2017 motion, the representative reiterated the Veteran's decision to "withdraw his appeal."  See August 2017 Motion to Withdraw Appeal.   


FINDING OF FACT

On August 11, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


